Citation Nr: 0511247	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  96-32 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active duty from February to March 1956 and 
from October 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that found that the veteran had not submitted 
new and material evidence that was sufficient to reopen a 
claim of service connection for a psychiatric disorder.  The 
Board upheld the RO's decision in July 2001.

The veteran sought review of the Board's decision by the U.S. 
Court of Appeals for Veterans Claims (CAVC).  By decision 
dated in February 2002 and pursuant to a joint motion for 
remand filed by the parties, the CAVC vacated and remanded 
the Board's July 2001 decision for readjudication.  

The Board issued a decision in July 2003 finding new and 
material evidence to reopen the claim and remanding the 
matter to the RO for additional development.  That 
development has been accomplished to the extent possible, and 
the case has been returned to the Board for decision.  


FINDINGS OF FACT

1.  A psychiatric disorder was not noted at the time of entry 
into active service, but the probative evidence clearly and 
unmistakably establishes that veteran's psychiatric disorder 
existed before examination, acceptance and enrollment.  

2.  The probative evidence clearly and unmistakably 
establishes that the preexisting psychiatric disorder was not 
aggravated during active service.  




CONCLUSION OF LAW

A psychiatric disorder preexisted active service and was not 
aggravated during active service.  38 U.S.C.A. §§ 1111, 1131, 
1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual background

The Board has reviewed all the evidence of record.  Pre-
service records from the Austin Community Guidance Center 
show that the veteran was seen for nervousness and nausea 
while attending school at age 14.  The records show he was 
treated in 1953.  

The veteran served in the Marine Corps for a few months in 
1956 until discharged medically for otitis media, 
suppurative, chronic, left, organism.  His separation 
physical examination reflects no psychiatric abnormalities.  
His second period of service, from 1961 to 1963, showed no 
psychiatric abnormalities during service or upon separation.  
However, when he reported for his induction physical 
examination in June 1961, he reported that he was a little 
nervous but in very good health.  The examining physician 
found no mental health abnormalities at induction or 
separation.  

Following service, documented mental health treatment is 
dated from July 1980.  At that time, the veteran was 
hospitalized at Austin State Hospital for a progressive 
deterioration over the previous nine months marked by 
explosive outbursts of rage, verbalization, and destructive 
tendencies.  It was reported that he had been having problems 
coping since being terminated from his last employer two 
years earlier.  An incident was reported in which the veteran 
had, two days prior to admission, approached his mother with 
a butcher knife and stated he would cut off his arm if anyone 
ever did anything to him again.  He was diagnosed as having 
nonpsychotic organic brain syndrome.

Subsequent treatment records show ongoing treatment for 
various mental health problems, including agoraphobia, 
avoidant personality disorder, a dysthymic disorder, and 
generalized anxiety disorder, to the present time.  

An April 1988 Social Security Administration (SSA) Disability 
Determination provides that the veteran had been found 
disabled as of December 1979.  His primary diagnosis was 
dysthymic disorder with depression.  His secondary diagnosis 
was agoraphobia with panic attacks.

In March 1991, a registered nurse reported that the veteran 
had a 37-year history of panic attacks with agoraphobia.  She 
provided a list of his current symptoms.

The veteran has submitted medical opinions in support of his 
claim.  One opinion is from Gwilym Lodwick, M.D., in 1995.  
Dr. Lodwick wrote in September 1995 that it was his opinion, 
after reviewing the veteran's history, that his service duty 
"probably aggravated" his psychiatric condition.  Dr. 
Lodwick pointed out that the veteran had a severe anxiety 
disorder.  Dr. Lodwick stated that he was the veteran's 
treating psychiatrist.  

In June 1996 correspondence, Dr. Lodwick responded to a 
question from the RO as to whether the history reviewed in 
making the September 1995 opinion was a medical history or a 
verbal history from the veteran.  Dr. Lodwick did not answer 
the question but instead posed the question whether the 
person asking was a physician or someone who knew anything 
about psychiatry.  Dr. Lodwick noted that the course of an 
anxiety disorder such as the veteran's was "universal" and 
its downward course was accelerated by stress.

In undated statements received in April 1991, the veteran 
said that his family physician gave a statement to the 
Selective Service, in approximately 1960, that he had rapid 
pulse and nervousness.

The veteran underwent VA mental examination in May 1997.  The 
examiner was asked to comment on whether there was a 
relationship between any current psychiatric disorder and 
service, including by reason of aggravation.  The veteran was 
reportedly living in an apartment and participating in a 
supportive housing program through local mental health 
services.  The examiner noted that he reviewed the medical 
records and the claims folder.  The veteran reported that his 
anxiety, panic attacks, depression and agoraphobia symptoms 
dated to childhood.  He reported that he was forced to quit 
school at age 14 due to fear caused by agoraphobia and 
anxiety.  He was brought to a psychiatrist a few times but 
his mother stopped taking him because she felt it was not 
working.  He reported that he wanted to enlist in the service 
very badly, but was rejected.  He finally volunteered to be 
drafted by the Army.  He reported that he sought a 
psychiatric consultation prior to entering service in 1960, 
primarily to determine whether he was mentally fit.  He 
reported no psychiatric treatment in the Army or until 1980, 
at which time he was admitted for the aforementioned episode 
with the butcher knife.  

The veteran reported that he had been ill since he was 14.  
He felt he was disabled due to being nervous, anxious and 
having no self-confidence.  He reported four to five panic 
attacks per week.  The examiner's diagnosis was panic attacks 
with agoraphobia and major depressive disorder.  He noted 
that the condition pre-existed service, citing early mental 
health treatment and dropping out of school at age 14.  As to 
the issue of in-service aggravation, the examiner noted that 
though the veteran reported he was scared of the sergeants in 
service, he was able to complete his tour of duty honorably, 
and was even promoted several times.  The examiner noted that 
the veteran reported he had a lot of friends in service, and 
that he did not seek psychiatric treatment.  Moreover, he 
noted that the veteran did not seek mental health treatment 
for 17 years after service.  

Thus, the examiner concluded that it was clear that the 
veteran suffered from a mental health disorder, that the 
current disorder clearly pre-existed service and was 
disabling at the point prior to service when he dropped out 
of school.  The examiner further pointed out that the veteran 
did better in service than he did in civilian life, 
psychiatrically.  Finally, pointing out the 17-year gap 
between service and treatment, the examiner saw no reason to 
conclude the psychiatric condition was aggravated in service.  
The doctor saw no reason to believe the veteran was more 
disabled now by virtuous military service then he would be if 
he had never served in the Army.  

Another opinion submitted by the veteran in support of his 
claim is from William E. Jones, M.D.  Dr. Jones' letter is 
dated in November 2002.  In it, he indicated that he 
thoroughly reviewed the claims folder of the veteran.  Dr. 
Jones noted the history of a pre-service psychiatric 
condition dating to 1953, as reflected in the aforementioned 
Austin Community Guidance Center records.  He also noted that 
the veteran's severe panic attacks with agoraphobia were not 
documented until 1980.  Dr. Jones noted the veteran's 
psychiatric care with Dr. Lodwick from 1996 to 1998, at which 
time the diagnosis was severe anxiety disorder.  He noted Dr. 
Lodwick's opinion that the veteran's service aggravated the 
psychiatric condition.  Thus, Dr. Jones opined that it was at 
least as likely as not that the veteran's complex psychiatric 
condition was aggravated and exacerbated beyond the natural 
progression of the disorder as a result of his time in active 
service.  

The veteran underwent an additional VA psychiatric 
examination in November 2004.  The entire medical record and 
claims file was reviewed by the examiner.  The veteran 
reported essentially the same ongoing symptoms of panic 
attacks, sweats, and fears of crowded places, social 
gatherings and high places.  Following mental health 
examination, the examiner diagnosed Axis I: anxiety disorder, 
not otherwise specified, with panic, agoraphobia, and 
generalized anxiety symptoms, Axis II: Avoidant personality 
disorder.  

The examiner commented that the veteran appeared to be 
suffering from a lifelong anxiety disorder that started in 
the teenage years.  Though he had functional trouble prior to 
service, he did not display functional difficulties in either 
of his two periods of service.  In fact, the examiner opined 
that the anxiety and panic symptoms were more stable during 
service probably secondary to the structure and the lack of 
need for individual initiative.  He stated that there is no 
indication that stress in service exacerbated the veteran's 
symptoms.  Thus, the examiner stated it was unlikely that the 
time in service exacerbated the symptoms.  It was instead 
considered likely that the natural course of the anxiety 
disorder would have continued the way it has regardless of 
whether the veteran had been in service or not.  He opined 
that the veteran displays lifelong maladjustment secondary to 
his Axis I and II diagnoses.  His symptoms in fact appeared 
to have improved in the recent past, probably due to 
treatment.  However, his social functional impairments had 
continued due to the pre-existing psychiatric illness.  


II. Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of letters to the 
veteran dated in December 2002 and January 2004.  He was told 
of what was required to substantiate his claim for service 
connection and of his and VA's respective duties, and was 
asked to submit evidence and/or information to the RO.  

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided until after the initial 
unfavorable decision by the agency of original jurisdiction.  
Assuming for the sake of argument that pre-decision notice is 
required, any defect in this regard is harmless error in the 
present case.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
This claim has been on appeal for nearly nine years; the 
veteran has had ample time to provide information and 
evidence in support of his claim, and based on the 
information and evidence obtained after adequate notice was 
provided, there is simply no indication that disposition of 
the veteran's claim would have been different had he received 
pre-adjudicatory notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Of note, following receipt of the 
content-complying notice in January 2004, the veteran stated 
that he had no further evidence to provide.  Under the facts 
of this case, "the record has been fully developed."  
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The RO has attempted to obtain all available treatment 
records identified by the veteran, and informed the veteran 
when these efforts were not successful.  His service medical 
records, Social Security records, and available pre- and 
post-service treatment records have been obtained, as set 
forth above.  As part of the BVA's 2003 remand, the RO sought 
records and evidence from Drs. Lodwick and Jones.  Records 
were requested from Dr. White, another source identified by 
the veteran.  However, the veteran provided insufficient 
information as to the address of this doctor.  Attempts to 
secure these records were unsuccessful, and the RO reported 
this to the veteran.  The veteran, through his attorney, 
informed VA prior to the 2003 remand, in November 2002, and 
again subsequent to the 2003 remand and the attempted 
development, in January 2005, that he had no new evidence to 
submit.  There is no indication of any relevant records that 
the RO failed to obtain.  The veteran was also afforded VA 
examinations in 1997 and 2004.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and assist pursuant 
to the VCAA.  




B.  Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's psychiatric disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The Court held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'"  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004) (citing 38 U.S.C. § 1111 (emphasis added)); see 
VAOGCPREC 3-2003 (July 16, 2003).  

The CAVC has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(CAVC cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The CAVC has stated that the word "unmistakable" means that 
an item cannot be misinterpreted and misunderstood, i.e., it 
is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) 
(stating that "clear and unmistakable error" means an error 
that is undebatable); Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc) ("The words 'clear and unmistakable error' 
are self-defining.  They are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.").  

The CAVC has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable .... 
[and] the question is not whether the Secretary has sustained 
a burden of producing evidence, but whether the evidence as a 
whole, clearly and unmistakably demonstrates that the injury 
or disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduing disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2003).  

Here, a preexisting psychiatric disorder was not noted at the 
time the veteran was examined, accepted and enrolled for 
active service.  However, based upon review of the entire 
record, the Board finds that clear and unmistakable evidence 
demonstrates that the veteran had a preexisting psychiatric 
disorder prior to his entering active duty service, and that 
this condition was not aggravated beyond the natural 
progression of the disorder during his active service.  In 
this regard, the Board finds the pre-service records, along 
with the opinions of the two VA examiners in 1997 and 2004 to 
be well-supported in fact and consistent with the record, and 
thus highly probative, on these two critical points.  

As to the issue of whether there was a pre-existing 
condition, the Board finds the records from Austin Community 
Guidance Center to be clear and unmistakable evidence of a 
pre-existing condition.  The veteran has not disputed that he 
had a psychiatric disorder since his early teen years.  The 
record is replete with lay statements endorsing the existence 
of a pre-existing psychiatric disorder.  These in turn are 
consistent with virtually every psychiatric opinion in the 
record noting the history of a pre-service condition.  

Next, the Board will address whether the pre-existing 
psychiatric disorder underwent an increase in severity during 
service.  The veteran's service medical records do not 
reflect an increase in severity.  His records are essentially 
negative for evidence of psychiatric problems in service.  
The veteran's indication that he was a bit nervous in his 
examination for his second period of service was essentially 
the only mention of any problems.  This in itself showed no 
signs, symptoms or findings in service.  Following his 
discharge from service, no treatment for a psychiatric 
disorder is shown until 1980.  Thus, 17 years passed without 
any treatment.  Post-service medical evidence reflects a 
current diagnosis of generalized anxiety disorder, 
agoraphobia, avoidant personality and depression.  

The evidence showing the psychiatric disorder did not undergo 
an increase in severity during military service is more 
probative than and outweighs the evidence in support of the 
veteran's claim of aggravation.  As to the reports from Drs. 
Jones and Lodwick, these were not based on a review of the 
entire record.  Dr. Lodwick noted there was probable 
aggravation, yet failed to cite to any instance in the record 
to support his conclusion.  Though Dr. Jones purports to have 
reviewed the claims files, he did not review the 2004 
examination report and opinion.  Moreover, he did not offer 
any explanation as to where in the record an exacerbation was 
shown based on service.  Significantly, the RO attempted to 
gain additional evidence from these doctors to further 
support their opinions, to no avail.  Thus, no further 
explanation of these weakly-supported opinions has been 
forthcoming despite thorough and persistent attempts by the 
RO.  Neither Dr. Lodwick nor Dr. Jones cites a basis for 
their opinion that the veteran's current anxiety disorder was 
aggravated by service.  This is in sharp contrast to the 
opinions of the VA physicians, who, in 1997 and again in 
2004, detailed the veteran's service records and his post-
service course in their reports.  These examiners explained 
that they based their opinions on the records showing the 
veteran's pre-service, service and post-service course.  It 
is significant that the examiner in 1997 noted that the 
veteran actually did well in service, citing that he got 
promoted and successfully completed his second tour.  
Similarly, the examiner in 2004 cited to the veteran doing 
better in military life than civilian life, pointing out the 
structure and the lack of need for initiative as likely 
factors.  In the opinion of the Board, these are more 
probative than the private opinions because of they are 
conclusive, more thorough, and well-supported.  They list and 
discuss the bases for the conclusions contained in them 
clearly.  Also, they were based upon a review of the entire 
record, including the prior conflicting diagnoses.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000)  (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  This is particularly true of the 
2004 opinion, as it considered all of the evidence of record, 
including the conflicting opinions.  The Board may adopt a 
particular medical expert's opinion for its reasons and bases 
where the expert has fairly considered the material evidence 
of record that appears to support a claimant's position.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Thus, the VA 
report of 2004 is accorded greater probative value and is in 
essence adopted.

Given the evidence regarding the veteran's behavior prior to 
service and his behavior in service, together with the 
conclusions of the VA physicians and the absence of competent 
evidence of treatment for more than 17 years after service, 
clear and unmistakable evidence demonstrates that the veteran 
had a psychiatric disorder prior to his entering active duty 
service, and that this condition was not aggravated beyond 
the natural progression of the disorder during his periods of 
active service.

Although the appellant believes he incurred or aggravated a 
psychiatric disorder as a result of his active service, he is 
not a licensed medical practitioner and he is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, based upon the evidence of record, the 
Board finds service connection for a psychiatric disorder is 
not warranted.

To the extent that the veteran has been diagnosed as having a 
personality disorder, personality disorders are deemed to be 
congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. § 3.303(c) (2004).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


